Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONThis action is in response to the application filed on 03/19/2020.Claims 1-28 have been examined.
Claim Rejections - 35 USC § 102       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:       A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9, 11-15, 20, 22, 27-28 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by AWAI et al. (US 2017/0332209). 

As of claim 1, AWAI discloses a wireless communication system ([0003] a wireless communication system) comprising: a host application running on a server (para [0048-0050));
a plurality of communication devices configured to act as destination entities and receive a plurality of data packets containing digital information related to at least one type of media content (para [0049] discloses the plurality of reproduction apparatuses (=communication devices)),
at least one of the communication devices further configured to act as a source entity and send the data packets (para [0072] master apparatus  to the plurality of slave apparatuses 55 via the access point); and 
an access point in communication with the host application and in wireless communication with the communication devices ([0048] the plurality of reproduction apparatuses (=communication devices) are connected to the home network  via a wireless communication such as WiFi via an access point),
 the access point configured to receive the data packets from the at least one communication device configured to act as the source entity and distribute the data packets to the communication devices according to a dynamic multicast distribution scheme (para [0072]-[0074] content is streamed by the master apparatus  to the plurality of slave apparatuses via the access point, the master apparatus  is capable of selecting either of the streaming delivery by the unicast and the streaming delivery by the multicast that corresponds to access point receive data packets form master apparatus (=communication device) and distribute data packets to the communication devices), wherein the dynamic multicast distribution scheme changes according to at least one communication metric through at least one of the following: WiFi modulation; forward error correction; and audio codec sampling and bit rates ( para [0087]-[0092][FIG. 5] where the access point  is compatible with the multicast, whether or not the bit rate (bps) of content is larger than the available band of the multicast transmission is determined).

As of claim 27, AWAI discloses a wireless communication system comprising: a host application running on a server in communication with a first access point and a second access point; each access point (para [0048]-[0050]; [0003] each access point);   
a first plurality of communication devices configured to dynamically connect to the host application via wireless communication with the first access point such that the first plurality of communications devices can connect to, or disconnect from, the host application during a communication session (para [0049] discloses the plurality of reproduction apparatuses (=communication devices)); and 
a second plurality of communication devices configured to dynamically connect to the host application via wireless communication with the second access point such that the second plurality of communications devices can connect to, or disconnect from, the host application during the communication session (para [0049] discloses the plurality of reproduction apparatuses corresponds to second plurality of devoices (=communication devices)),wherein: the host application receives data packets containing digital information related to at least one type of media content from at least one of the first or second plurality of communication devices ([0019] streaming delivery of the content by multicast,[0027] the delivery unit is capable of delivering the content to each of the plurality of reproduction apparatuses),
the data packets being distributed to the others of the communication devices according to a dynamic multicast distribution scheme (para [0072]-[0074] content is streamed by the master apparatus  to the plurality of slave apparatuses via the access point, the master apparatus  is capable of selecting either of the streaming 
the dynamic multicast distribution scheme changes according to at least one communication metric of the system through at least one of the following: WiFi modulation; forward error correction; and audio codec sampling and bit rates (para [0087]-[0092] [FIG. 5] where the access point is compatible with the multicast, whether or not the bit rate (bps) of content is larger than the available band of the multicast transmission is determined).

As of claim 28, AWAI discloses a wireless communication system comprising a host application running on a server (para [0048-0050);
a plurality of communication devices configured to send and receive a plurality of data packets containing digital information related to at least one type of media content (para [0049] discloses the plurality of reproduction apparatuses (=communication devices)); and 
an access point in communication with the host application and in wireless communication with the communication devices, the access point configured to receive the data packets from at least one communication device and distribute the data packets to the communication devices according to a distribution scheme (para [0072]-[0074] content is streamed by the master apparatus  to the plurality of slave apparatuses via the access point, the master apparatus  is capable of selecting either of the streaming delivery by the unicast and the streaming delivery by the wireless communication system is configured to switch the distribution scheme between a unicast distribution scheme and a multicast distribution scheme based on system performance metrics (para [0072]-[0074] the apparatus is capable of selecting either of the streaming delivery by the unicast and the streaming delivery by the multicast which corresponds  switch the distribution scheme between a unicast and a multicast distribution scheme);

the system performance metrics including a number of communication devices in a communication session and a system load (para [0075]-[0076] discloses number of devices in a session and a system load);
the multicast distribution scheme includes performance parameters including modulation rates, audio codec sampling and bit rates, and forward error correction (implicit an distribution system comprises these parameters), the performance parameters being changed according to performance metrics including received signal strength indicator, bit error rate, and jitter ([0017] adapting the distribution scheme based on channel and network quailty and discloses that this quality comprises electric field strength and further discloses that transmission error could affect quality 0100-0101,[0105]);and 
the wireless communication system is configured to set a location for multimedia mixing on either the server or the communication devices based on the system performance metrics (since it relates to reproducing audio/video in certain rooms of a premise e.g. Fig. 1 which corresponds to  set a location).

As of claim 2, rejection of claim 1 cited above incorporated herein, in addition  AWAI discloses wherein the communication metrics include jitter, an estimate of latency, packet loss, and received signal strength indicator (RSSI) (see Fig. 6 and Fig. 10 reception electric field strength and data transfer speed)

As of claim 3, rejection of claim 1 cited above incorporated herein, in addition  AWAI discloses the communication metrics include an estimate of latency and the dynamic multicast distribution scheme changes when the estimate of latency exceeds a predetermined threshold (see para. [0116]).

As of claim 4, rejection of claim 1 cited above incorporated herein, in addition  AWAI discloses the communication metrics include jitter and the dynamic multicast distribution scheme changes when jitter exceeds a predetermined threshold (normal design choice) 

As of claim 5, rejection of claim 1 cited above incorporated herein, the communication metrics include received signal strength indicator (RSSI), and the wireless communication system is further configured such that when RSSI for one of the communication devices exceeds a predetermined threshold, the dynamic multicast 

As of claim 6, rejection of claim 1 cited above incorporated herein, in addition  AWAI discloses the communication metrics include received signal strength indicator (RSSI), and the wireless communication system is further configured such that when RSSI for one of the communication devices exceeds a predetermined threshold, the dynamic multicast distribution scheme changes, for said communication device, to utilize one of the following: a new modulation rate; or a new broadcast frequency (passing from unicast to broadcast implies to change modulation, transmission rates, frequency).

As of claim 7, rejection of claim 2 cited above incorporated herein, in addition  AWAI discloses the communication metrics further include bit error rate; and the dynamic multicast distribution scheme changes when bit error rate exceeds a predetermined threshold (see para. [0116]).
As of claim 8, rejection of claim 2 cited above incorporated herein, in addition  AWAI discloses the dynamic multicast distribution scheme changes according to at least one communication metric through WiFi modulation, WiFi modulation comprising: changing frequency of operation and transmission rates to transport the data packets to communication devices which are a further distance from the access point (passing from unicast to broadcast implies to change modulation, transmission rates, frequency).

As of claim 9, rejection of claim 1 cited above incorporated herein, the dynamic multicast distribution scheme changes according to at least one communication metric through forward error correction, forward error correction comprising one or more of the following: sending at least one data packet multiple times; and sending at least one data packet containing a previous, current, and next data packet in a payload (it’s a normal design implementation). 
 
As of claim 11, rejection of claim 1 cited above incorporated herein. In addition  the dynamic multicast distribution scheme changes according to at least one communication metric through WiFi modulation and changing audio codec sampling and bit rates, changing audio codec sampling and bit rates including transporting the data packets using a lower bitrate codec while a lower bandwidth WiFi modulation standard is implemented (it’s normal design implementation where the bit rate is adapted (e.g. changing the Wi-Fi standard is an obvious choice that the skilled person would select).

As of claim 12, rejection of claim 1 cited above incorporated herein. In addition  the system is configured to allow the communication devices to dynamically connect to the host application via the access point such that the communications devices can connect to, or disconnect from, the host application during a communication session (implicit in the prior art). 
As of claim 13, rejection of claim 1 cited above incorporated herein. In addition  wherein the host application is configured to: allow a plurality of communication devices 

As of claim 14, rejection of claim 1 cited above incorporated herein, in addition  AWAI discloses the data packets are transported using User Datagram Protocol (para [0073] the streaming delivery by the multicast in accordance with a UDP (User Datagram Protocol).

As of claim 15, rejection of claim 1 cited above incorporated herein, in addition  the host application is configured to: identify data packets as bearer traffic or control traffic, the bearer traffic related to media content and the control traffic related to at least one of the following: system status; and client status (splitting control and traffic data between bearers is common in telecommunication network), 
transport the bearer traffic using multicast and User Datagram Protocol; and transport the control traffic using unicast and Transmission Control Protocol. ([0073] the streaming delivery by the unicast will be referred to as unicast transmission and the streaming delivery by the multicast will be referred to as multicast transmission and para [0073] a UDP (User Datagram Protocol).

As of claim 20, rejection of claim 1 cited above incorporated herein, in addition  in addition  AWAI discloses the access point is further configured to selectively change between the dynamic multicast distribution scheme and a unicast distribution scheme (para [0072]-[0074] the apparatus is capable of selecting either of the streaming delivery by the unicast and the streaming delivery by the multicast which corresponds change between the dynamic multicast distribution scheme and a unicast distribution scheme).

As of claim 22, rejection of claim 1 cited above incorporated herein: in addition  AWAI discloses the at least one communication metric includes delay; and the access point selectively changes between the dynamic multicast distribution scheme and the unicast distribution scheme according to the delay (para [0020] either of unicast transmission and multicast transmission is selected on the basis of the device information
Allowable Subject Matter
Claims 10, 16-19, 21, 23-26  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the claimed invention as a whole. 

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471